DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response filed on January 23, 2021. Claims 1 through 20 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated January 23, 2021, Examiner withdraws the previous claim objections; withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous rejections under 35 U.S.C. 101; and withdraws the previous prior art rejections.

Response to Arguments
Applicant's arguments filed January 23, 2021 have been fully considered but they are not persuasive.
 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 13, and 16 along with the corresponding dependent claims 14-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 7, 13, and 16 recites until a clear path beyond the visual barrier is removed. It is unclear how a clear path may be “removed” beyond a visual barrier. For purposes of compact prosecution, Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight.
Claim 3 recites until the visual barrier is removed. It is unclear how a visual barrier may be removed. For example, removing the visual barrier may mean that the visual barrier ceases to exist (e.g., fog dissipating), that the vehicle changes direction such that the visual barrier is not in the line of sight of the vehicle, that the vehicle has navigated through the visual barrier such that the line of sight is no longer impaired, or may have some other meaning.  


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0286241 (hereinafter, “Hearn”).

Regarding claim 1, Hearn discloses a method comprising:
determining a stopping distance for a vehicle system responsive to detection of a visual barrier, the stopping distance determined based on a range of vision and based on a speed of the vehicle system, [the visual barrier being a weather event] (see at least Fig. 1, [0005] and [0032]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system)); 
determining a stop target during approach of the vehicle system to the visual barrier, the stop target located at the stopping distance from the visual barrier (see at least Fig. 2 and [0032]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier)); and 
reducing the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the visual barrier, the warning distance extending from the visual barrier toward the vehicle system and ending between the stopping distance from the vehicle system and the stop target (see at least Fig. 1, [0045]-[0047]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious see Present Specification at [0045]. Therefore, the limitation the visual barrier being a weather event is considered an obvious variant to the sharp curve of Hearn; see Hearn at Fig. 1 and [0007]; going around a corner is an example of maneuvering around a sharp curve.

Regarding claim 2, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses updating the stop target based on a change in the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system).

Regarding claim 3, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses generating a speed profile form the stop target toward the visual barrier for controlling the speed of the vehicle system on approach to the visual barrier (see at least [0045]-[0047]; the limit speed is determined from the stopping distance and is used for controlling the speed of the vehicle system as it approaches the visual barrier); and
monitoring the vehicle system for a stop based on the visual barrier by monitoring at least one of the stop target, the speed profile, the speed of the vehicle system on approach to the visual barrier, or the warning distance (see at least [0045]-[0047]; the speed profile and speed limit are both part of monitoring the stopping distance (i.e., stop target)).

Regarding claim 4, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
updating the stop target based on the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system); and 
monitoring the vehicle system based on the stop target that is updated to maintain the stopping distance within the warning distance of the visual barrier until the visual barrier is removed (see at least Fig. 1, [0032]-[0033], and [0048]; the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier). Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight).

Regarding claim 5, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
detecting the visual barrier based on track data, sensor data, or image data (see at least [0017]; the 3D camera may be used to collect sensor data/image data of the field of view of the driver).

Regarding claim 6, Hearn discloses all of the limitations of claim 5. Additionally, Hearn discloses wherein detecting the visual barrier further comprises receiving or sensing one or more images (see at least [0017]; the 3D camera may sense images for detecting the curve in the road (i.e., visual barrier)).

Regarding claim 7, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses maintaining the speed of the vehicle system on approach to the visual barrier based on one or more of the stop target or a speed profile until a clear path beyond the visual barrier is removed (see at least [0048]; the method of determining the stop distance as described generally throughout the application may be repeated until the driver has cleared the curve resulting in the visual barrier being removed. Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight).

Regarding claim 8, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
detecting the visual barrier based on environmental data (see at least [0017]; the curve is detected based on environmental data collected by the 3D camera).

Regarding claim 9, Hearn renders obvious all of the limitations of claim 1. Additionally, Hearn discloses wherein generating the stop target comprises determining a position of the stop target between the vehicle system and the visual barrier (see at least [0033]; the first stopping distance (i.e., stop target) may be a position before the limit of the driver’s vision (i.e., the visual barrier) and between the visual barrier and the vehicle).

Regarding claim 10, Hearn discloses a dynamic vehicle control system, the dynamic vehicle control system comprising (see at least Fig. 1, Fig. 4, [0005], and [0047]; the vehicle is dynamically controlled):
one or more processors (see at least [0043]; the controller may include a processor) configured to:
	determine a stopping distance for a vehicle system responsive to detecting a visual barrier, the stopping distance determined based on a range of vision and based on a speed of the vehicle system, [the visual barrier being a weather event] (see at least Fig. 1, [0005] and [0032]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system));
	determine a stop target during approach of the vehicle system to the visual barrier, the stop target located at the stopping distance from the visual barrier (see at least Fig. 2 and [0032]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier)); and 
reduce the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the visual barrier, the warning distance extending from the visual barrier toward the vehicle system and ending between the stopping distance from the vehicle system and the stop target (see at least Fig. 1, [0045]-[0047]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event which also limits the driver’s sight and is also considered a visual see Present Specification at [0045]. Therefore, the limitation the visual barrier being a weather event is considered an obvious variant to the sharp curve of Hearn; see Hearn at Fig. 1 and [0007]; going around a corner is an example of maneuvering around a sharp curve.


Regarding claim 11, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to update the stop target based on a change in the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system).

Regarding claim 12, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses generate a speed profile from the stop target toward the visual barrier for controlling the speed of the vehicle system on approach to the visual barrier (see at least [0045]-[0047]; the limit speed is determined from the stopping distance and is used for controlling the speed of the vehicle system as it approaches the visual barrier); and
monitor the vehicle system for a stop based on the visual barrier by monitoring at least one of the stop target, the speed profile, the speed of the vehicle system on approach to the visual barrier, or the warning distance (see at least [0045]-[0047]; the speed profile and speed limit are both part of monitoring the stopping distance (i.e., stop target)).

Regarding claim 13, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses update the stop target based on the speed of the vehicle (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system); and
monitor the vehicle system based on the stop target that is updated to maintain the stopping distance within the warning distance of the visual barrier until a clear path beyond the visual barrier is removed (see at least Fig. 1, [0032]-[0033], and [0048]; the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier). Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight. For example, after the curve).

Regarding claim 14, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses detect the visual barrier based on track data, sensor data, or image data (see at least [0017]; the 3D camera may be used to collect sensor data/image data of the field of view of the driver).

Regarding claim 15, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to detect the visual barrier by receiving or sensing one or more image (see at least [0017]; the 3D camera may sense images for detecting the curve in the road (i.e., visual barrier)).

Regarding claim 16, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to maintain the speed of the vehicle system on approach to the visual barrier based on one or more of the stop target or a speed profile until a clear path beyond the visual barrier is removed  (see at least [0048]; the method of determining the stop distance as described generally throughout the application may be repeated until the driver has cleared the curve resulting in the visual barrier being removed. Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight).

Regarding claim 17, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses detect the visual barrier based on environmental data (see at least [0017]; the curve is detected based on environmental data collected by the 3D camera).

Regarding claim 18, Hearn renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to generate the stop target by determining a position of the stop target between the vehicle system and the visual barrier (see at least [0033]; the first stopping distance (i.e., stop target) may be a position before the limit of the driver’s vision (i.e., the visual barrier) and between the visual barrier and the vehicle).

Regarding claim 19, Hearn discloses a computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor (see at least [0043]; the controller is capable of processing, and the methods are completed by the controller which requires hardware (i.e., non-transitory computer-readable medium) to store the software), cause the processor to: 
determine a stopping distance to a visual barrier based on a range of vision and based on a speed of a vehicle system, [the visual barrier being a weather event] (see at least Fig. 1, [0005] and [0032]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system));
	generate one or more stop targets during approach of the vehicle system toward the visual barrier based on the speed of the vehicle system, at least one of the stop targets located the stopping distance away from the visual barrier (see at least Fig. 2 and [0032]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier)); and 
	reduce the speed of the vehicle system based on the vehicle system moving to within a warning distance extending from the visual barrier toward the vehicle system and ending between the stop target and the stopping distance away from the vehicle system (see at least Fig. 1, [0045]-[0047]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event which also limits the driver’s sight and is also considered a visual barrier. Furthermore, Applicant’s own application indicates that a weather event, fog, is an obvious variant to a sharp curve for purposes of the present invention; see Present Specification at [0045]. Therefore, the limitation the visual barrier being a weather event is considered an see Hearn at Fig. 1 and [0007]; going around a corner is an example of maneuvering around a sharp curve.

Regarding claim 20, Hearn renders obvious all of the limitations of claim 19. Additionally, Hearn discloses update the stop target based on the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pub. No. 2021/0027624 which is related to sensing a visual barrier such as fog, hail, snow, rain, etc. for purposes of autonomously controlling a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663